Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 

Claims 1-12, 25-36, 38, 40 and 41 are pending. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 12, 25-27, 31, 35, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2007/0083884) in view of Dunn et al. (Pub. No.: US 2014/0273911) and Ryu (Pub. No.: US 2018/0097574). 
Regarding claim 1, Kim discloses a reception apparatus comprising: circuitry configured to receive, via a broadcast signal, an emergency alerting message (Fig. 3, element S301, para. [0065]) that includes a message priority (Fig. 2, paras. [0057]-[0059]) and at least one target area information (Fig. 1A, paras. [0084]-[0090]), each of the at least one target area information including location information in a location element of the emergency alerting message, the location information including a geographic code (para. [0088]. “For instance, with values between 0-99, the "state_code" field can be coded according to a state and an FIPS number code,” wherein “FIPS codes are numbers which uniquely identify geographic areas [https://transition.fcc.gov/oet/info/maps/census/fips /fips.txt#:~:text=FIPS%20codes%20are%20numbers%20which,to%20which%20the%20county%20belongs.].” Wherever the location information is stored can be seen as a location element of the emergency alerting message.), and control filtering such that emergency information for a location associated with the reception apparatus is acquired based on at least one geographic code (para. [0086], “Furthermore, the "country_code" can mean a syntax defining at least one region affected by the emergency alert message, each alert region information comprising a country code identifying a country and at least one local region code defining a local region within the identified country;” para. [0019]; “Furthermore, the table may further include at least one alert region information defining at least one region affected by the emergency alert message. Each alert region information may include a country code identifying a country and local region codes defining a local region within the identified country. For example, the local region codes may represent a state, a country subdivision, and a county to define a particular local region within a country.”), the emergency alerting message includes a service identifier of an emergency-related audio/visual service (para. [0070], Figs. 1A, 1B and 3, elements S305, S306, S307 and S308. The digital or analog channel which is tuned to is an emergency-related audio/visual service.), and one of formats of the location information corresponds to a region having a boundary defined by a series of location coordinates (para. [0088]. “For instance, with values between 0-99, the "state_code" field can be coded according to a state and an FIPS number code,” wherein “FIPS codes are numbers which uniquely identify geographic areas [https://transition.fcc.gov/oet/info/maps/ census/fips/fips.txt#:~:text=FIPS%20codes%20are%20numbers%20which,to%20which%20the%20county%20belongs.].” Any geographic area can correspond to a region having a boundary defined by a series of location coordinates; that is, any region, area, state, country, etc. is axiomatically defined by its boundary, and any geographic boundary is axiomatically defined by a series of location coordinates. Thus, as the location information of Kim defines a geographic area, and said geographic area axiomatically corresponds to a region having a boundary defined by a series of location coordinates, the claim limitation is taught by Kim.).
Kim does not disclose wherein each of the at least one target area information including type information in a type attribute of the location element, and thus does not disclose that emergency information for a location associated with the reception apparatus is acquired based on type information, wherein the type information indicates a format type of the at least one geographic code; nor does Kim disclose an emergency alerting message in an XML format. However, in analogous art, Dunn discloses a look-up table which contains various types of location information, wherein column 210 of said table includes the type of location information along with said location information (Fig. 2, paras. [0028] and [0029]). For example, row 1 contains GPS type information, with corresponding GPS coordinates, row 2 contains FIPS type information, with location information 13029, and row 4 contains ZIP code type information, with location information 10027. That is, the location information in this column would not make sense without the type information giving it the proper context. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to allow for each of the at least one target area information to include type information in a type attribute of the location element, and for emergency information for a location associated with the reception apparatus to be acquired based on type information, wherein the type information indicates a format type of the at least one geographic code. This would have produced predictable and desirable results, in that it would allow for the location information to be properly processed.  
Further, Dunn also discloses that “[a]n alert message may be in a variety of formats, including the Common Alerting Protocol (CAP) format. The CAP is an XML-based data format for exchanging public warnings and emergencies between alerting technologies (para. [0016]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim to allow for an emergency alerting message to be in an XML format. This would have produced predictable and desirable results, in that it would allow for a well-known format to be used for the alert message.
The combination of Kim and Dunn does not disclose wherein the emergency alerting message includes URL information of emergency content associated with the emergency alerting message. However, in analogous art, Ryu discloses sending an emergency alert message (EAM) to a device such as a cellular phone, wherein “the CS Manager 317 of the PD 313 transmits the EAM along with a Rich EA uniform resource locator (URL) to the CD 319. A specific method of transmitting the EAM along with the Rich EA URL from the CS Manager 317 of the PD 313 to the CD 319 will be described with reference to Table 2 (para. [0095], Fig. 3, element 339),” wherein “[i]n Table 2, ‘Rich URL’ indicates a URI showing a more detailed and specific EAM, i.e., a Rich EAM. The Rich EAM generally includes Rich media such as an image and a video, and may be provided through an internet network since the Rich EAM is implemented with an HTML (para. [0105]; Fig. 12, image shown on element 1215),” wherein figure 12 shows an example alert on element 1215, wherein the bottom part of the screen can be seen as showing Applicant’s URL information of emergency content, in what Ryu refers to as a “Rich URL.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Dunn to allow for the emergency alerting message to include URL information of emergency content associated with the emergency alerting message. This would have produced predictable and desirable results, in that it would allow for a small amount of bandwidth to be used to deliver information to a user that can lead said user to a larger amount of relevant information.
Regarding claim 2, the combination of Kim, Dunn and Ryu discloses the reception apparatus according to claim 1, and further discloses wherein the emergency alerting message is associated with one or more areas (Kim, para. [0019]; “Furthermore, the table may further include at least one alert region information defining at least one region affected by the emergency alert message.”).  
Regarding claim 3, the combination of Kim, Dunn and Ryu discloses the reception apparatus according to claim 1, and further discloses wherein the circuitry is configured to identify one of the at least one target area information based on the location associated with the reception apparatus (Kim, Fig. 1A, paras. [0019] and [0084]-[0090]).
Regarding claim 4, the combination of Kim, Dunn and Ryu discloses the reception apparatus according to claim 1, and further discloses wherein each of the at least one target area information includes information used for identifying an area to which the emergency information is targetable, and the location information for each of the at least one target area information includes at least one of an area code assigned to a predetermined area disposed inside an area represented by the respective target area information (Kim, Fig. 1A, paras. [0019] and [0084]-[0090]; Dunn, Fig. 2, paras. [0028] and [0029]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 8, the combination of Kim, Dunn and Ryu discloses the reception apparatus according to claim 1, and further discloses wherein the circuitry is configured to filter the emergency alerting message based on the message priority (Kim, Fig. 2, paras. [0057]-[0059]).
Regarding claim 12, Kim discloses a method of a reception apparatus for acquiring emergency information, the method comprising: receiving, by circuitry of the reception apparatus via a broadcast signal, an emergency alerting message (Fig. 3, element S301, para. [0065]) that includes a message priority (Fig. 2, paras. [0057]-[0059]) and at least one target area information (Fig. 1A, paras. [0084]-[0090]), each of the at least one target area information including location information in a location element of the emergency alerting message, the location information including a geographic code (para. [0088]. “For instance, with values between 0-99, the "state_code" field can be coded according to a state and an FIPS number code,” wherein “FIPS codes are numbers which uniquely identify geographic areas [https://transition.fcc.gov/oet/info/maps/census /fips/fips.txt#:~:text=FIPS%20codes%20are%20numbers%20which,to%20which%20the%20county%20belongs.].” Wherever the location information is stored can be seen as a location element of the emergency alerting message.), and controlling, by the circuitry, filtering such that the emergency information for a location associated with the reception apparatus is acquired based on at least one geographic code (para. [0086], “Furthermore, the "country_code" can mean a syntax defining at least one region affected by the emergency alert message, each alert region information comprising a country code identifying a country and at least one local region code defining a local region within the identified country;” para. [0019]; “Furthermore, the table may further include at least one alert region information defining at least one region affected by the emergency alert message. Each alert region information may include a country code identifying a country and local region codes defining a local region within the identified country. For example, the local region codes may represent a state, a country subdivision, and a county to define a particular local region within a country.”), the emergency alerting message includes a service identifier of an emergency-related audio/visual service (para. [0070], Figs. 1A, 1B and 3, elements S305, S306, S307 and S308. The digital or analog channel which is tuned to is an emergency-related audio/visual service.), and one of formats of the location information corresponds to a region having a boundary defined by a series of location coordinates (para. [0088]. “For instance, with values between 0-99, the "state_code" field can be coded according to a state and an FIPS number code,” wherein “FIPS codes are numbers which uniquely identify geographic areas [https://transition.fcc.gov/oet/info/maps/census/fips/fips.txt#:~:text=FIPS%20codes% 20are%20numbers%20which,to%20which%20the%20county%20belongs.].” Any geographic area can correspond to a region having a boundary defined by a series of location coordinates; that is, any region, area, state, country, etc. is axiomatically defined by its boundary, and any geographic boundary is axiomatically defined by a series of location coordinates. Thus, as the location information of Kim defines a geographic area, and said geographic area axiomatically corresponds to a region having a boundary defined by a series of location coordinates, the claim limitation is taught by Kim.).
Kim does not disclose wherein each of the at least one target area information including type information in a type attribute of the location element, and thus does not disclose that emergency information for a location associated with the reception apparatus is acquired based on type information, wherein the type information indicates a format type of the at least one geographic code; nor does Kim disclose an emergency alerting message in an XML format. However, in analogous art, Dunn discloses a look-up table which contains various types of location information, wherein column 210 of said table includes the type of location information along with said location information (Fig. 2, paras. [0028] and [0029]). For example, row 1 contains GPS type information, with corresponding GPS coordinates, row 2 contains FIPS type information, with location information 13029, and row 4 contains ZIP code type information, with location information 10027. That is, the location information in this column would not make sense without the type information giving it the proper context. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to allow for each of the at least one target area information to include type information in a type attribute of the location element, and for emergency information for a location associated with the reception apparatus to be acquired based on type information, wherein the type information indicates a format type of the at least one geographic code. This would have produced predictable and desirable results, in that it would allow for the location information to be properly processed.  
Further, Dunn also discloses that “[a]n alert message may be in a variety of formats, including the Common Alerting Protocol (CAP) format. The CAP is an XML-based data format for exchanging public warnings and emergencies between alerting technologies (para. [0016]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim to allow for an emergency alerting message to be in an XML format. This would have produced predictable and desirable results, in that it would allow for a well-known format to be used for the alert message.
The combination of Kim and Dunn does not disclose wherein the emergency alerting message includes URL information of emergency content associated with the emergency alerting message. However, in analogous art, Ryu discloses sending an emergency alert message (EAM) to a device such as a cellular phone, wherein “the CS Manager 317 of the PD 313 transmits the EAM along with a Rich EA uniform resource locator (URL) to the CD 319. A specific method of transmitting the EAM along with the Rich EA URL from the CS Manager 317 of the PD 313 to the CD 319 will be described with reference to Table 2 (para. [0095], Fig. 3, element 339),” wherein “[i]n Table 2, ‘Rich URL’ indicates a URI showing a more detailed and specific EAM, i.e., a Rich EAM. The Rich EAM generally includes Rich media such as an image and a video, and may be provided through an internet network since the Rich EAM is implemented with an HTML (para. [0105]; Fig. 12, image shown on element 1215),” wherein figure 12 shows an example alert on element 1215, wherein the bottom part of the screen can be seen as showing Applicant’s URL information of emergency content, in what Ryu refers to as a “Rich URL.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Dunn to allow for the emergency alerting message to include URL information of emergency content associated with the emergency alerting message. This would have produced predictable and desirable results, in that it would allow for a small amount of bandwidth to be used to deliver information to a user that can lead said user to a larger amount of relevant information.
Regarding claim 25, the combination of Kim, Dunn and Ryu discloses the method according to claim 12, and further discloses wherein the emergency alerting message is associated with one or more areas (Kim, para. [0019]; “Furthermore, the table may further include at least one alert region information defining at least one region affected by the emergency alert message.”).
Regarding claim 26, the combination of Kim, Dunn and Ryu discloses the method according to claim 12, and further discloses further comprising: identifying one of the at least one target area information based on the location associated with the reception apparatus (Kim, Fig. 1A, paras. [0019] and [0084]-[0090]).
Regarding claim 27, the combination of Kim, Dunn and Ryu discloses the method according to claim 12, and further discloses wherein each of the at least one target area information includes information used for identifying an area to which the emergency information is targetable, and the location information for each of the at least one target area information includes at least one of an area code assigned to a predetermined area disposed inside an area represented by the respective target area information (Kim, Fig. 1A, paras. [0019] and [0084]-[0090]; Dunn, Fig. 2, paras. [0028] and [0029]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 31, the combination of Kim, Dunn and Ryu discloses the method according to claim 12, and further discloses wherein the filtering comprises: filtering the emergency alerting message based on the message priority (Kim, Fig. 2, paras. [0057]-[0059]).
Regarding claim 35, the combination of Kim, Dunn and Ryu discloses the reception apparatus according to claim 1, and further discloses wherein the type information indicates one of a plurality of different format types, and the circuitry is configured to determine an area indicated by the geographic code according to the one of the plurality of different format types indicated by the type information (Dunn; Fig. 2, paras. [0028] and [0029]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 36, the combination of Kim, Dunn and Ryu discloses the reception apparatus according to claim 1, and further discloses wherein the emergency alerting message is included in an emergency alerting table (Dunn, Fig. 2, paras. [0028]-[0037]), the emergency alerting table being in the XML format (Dunn, para. [0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the table to be in an XML format, as the messages are in a CAP format, so the tables related to the messages could also obviously be in an XML format, for the predictable and desirable results of consistency of formatting across the system.).
Regarding claim 38, the combination of Kim, Dunn and Ryu discloses the reception apparatus according to claim 1, and further discloses wherein the emergency alerting message includes text of the emergency alerting message to be displayed (Kim, para. [0017]).
Regarding claim 40, the combination of Kim, Dunn and Ryu discloses the reception apparatus according to claim 1, and further discloses wherein the reception apparatus is a television receiver comprising a display and a speaker (Kim, Fig. 8, elements 805 and 806, paras. [0135]-[0139]; Ryu, paras. [0050] and [0071]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 41, Kim discloses a non-transitory computer readable medium storing computer executable instructions which, when executed by a computer, cause the computer to perform a method comprising: receiving, by circuitry of the reception apparatus via a broadcast signal, an emergency alerting message (Fig. 3, element S301, para. [0065]) that includes a message priority (Fig. 2, paras. [0057]-[0059]) and at least one target area information (Fig. 1A, paras. [0084]-[0090]), each of the at least one target area information including location information in a location element of the emergency alerting message, the location information including a geographic code (para. [0088]. “For instance, with values between 0-99, the "state_code" field can be coded according to a state and an FIPS number code,” wherein “FIPS codes are numbers which uniquely identify geographic areas [https://transition.fcc.gov/oet/info/maps/census /fips/fips.txt#:~:text=FIPS%20codes%20are%20numbers%20which,to%20which%20the%20county%20belongs.].” Wherever the location information is stored can be seen as a location element of the emergency alerting message.); and controlling, by the circuitry, filtering such that the emergency information for a location associated with the reception apparatus is acquired based on at least one geographic code (para. [0086], “Furthermore, the "country_code" can mean a syntax defining at least one region affected by the emergency alert message, each alert region information comprising a country code identifying a country and at least one local region code defining a local region within the identified country;” para. [0019]; “Furthermore, the table may further include at least one alert region information defining at least one region affected by the emergency alert message. Each alert region information may include a country code identifying a country and local region codes defining a local region within the identified country. For example, the local region codes may represent a state, a country subdivision, and a county to define a particular local region within a country.”), the emergency alerting message includes a service identifier of an emergency-related audio/visual service (para. [0070], Figs. 1A, 1B and 3, elements S305, S306, S307 and S308. The digital or analog channel which is tuned to is an emergency-related audio/visual service.), and one of formats of the location information corresponds to a region having a boundary defined by a series of location coordinates (para. [0088]. “For instance, with values between 0-99, the "state_code" field can be coded according to a state and an FIPS number code,” wherein “FIPS codes are numbers which uniquely identify geographic areas [https://transition.fcc.gov/oet/info/maps/census/fips/fips.txt#:~:text=FIPS%20codes% 20are%20numbers%20which,to%20which%20the%20county%20belongs.].” Any geographic area can correspond to a region having a boundary defined by a series of location coordinates; that is, any region, area, state, country, etc. is axiomatically defined by its boundary, and any geographic boundary is axiomatically defined by a series of location coordinates. Thus, as the location information of Kim defines a geographic area, and said geographic area axiomatically corresponds to a region having a boundary defined by a series of location coordinates, the claim limitation is taught by Kim.).
Kim does not disclose wherein each of the at least one target area information including type information in a type attribute of the location element, and thus does not disclose that emergency information for a location associated with the reception apparatus is acquired based on type information, wherein the type information indicates a format type of the at least one geographic code; nor does Kim disclose an emergency alerting message in an XML format. However, in analogous art, Dunn discloses a look-up table which contains various types of location information, wherein column 210 of said table includes the type of location information along with said location information (Fig. 2, paras. [0028] and [0029]). For example, row 1 contains GPS type information, with corresponding GPS coordinates, row 2 contains FIPS type information, with location information 13029, and row 4 contains ZIP code type information, with location information 10027. That is, the location information in this column would not make sense without the type information giving it the proper context. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to allow for each of the at least one target area information to include type information in a type attribute of the location element, and for emergency information for a location associated with the reception apparatus to be acquired based on type information, wherein the type information indicates a format type of the at least one geographic code. This would have produced predictable and desirable results, in that it would allow for the location information to be properly processed.  
Further, Dunn also discloses that “[a]n alert message may be in a variety of formats, including the Common Alerting Protocol (CAP) format. The CAP is an XML-based data format for exchanging public warnings and emergencies between alerting technologies (para. [0016]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim to allow for an emergency alerting message to be in an XML format. This would have produced predictable and desirable results, in that it would allow for a well-known format to be used for the alert message.
The combination of Kim and Dunn does not disclose wherein the emergency alerting message includes URL information of emergency content associated with the emergency alerting message. However, in analogous art, Ryu discloses sending an emergency alert message (EAM) to a device such as a cellular phone, wherein “the CS Manager 317 of the PD 313 transmits the EAM along with a Rich EA uniform resource locator (URL) to the CD 319. A specific method of transmitting the EAM along with the Rich EA URL from the CS Manager 317 of the PD 313 to the CD 319 will be described with reference to Table 2 (para. [0095], Fig. 3, element 339),” wherein “[i]n Table 2, ‘Rich URL’ indicates a URI showing a more detailed and specific EAM, i.e., a Rich EAM. The Rich EAM generally includes Rich media such as an image and a video, and may be provided through an internet network since the Rich EAM is implemented with an HTML (para. [0105]; Fig. 12, image shown on element 1215),” wherein figure 12 shows an example alert on element 1215, wherein the bottom part of the screen can be seen as showing Applicant’s URL information of emergency content, in what Ryu refers to as a “Rich URL.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Dunn to allow for the emergency alerting message to include URL information of emergency content associated with the emergency alerting message. This would have produced predictable and desirable results, in that it would allow for a small amount of bandwidth to be used to deliver information to a user that can lead said user to a larger amount of relevant information.


Claims 1-4, 8, 12, 25-27, 31, 35, 36, 38, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (WO 2014/119961; for citation purposes, Pat. No.: US 9,467,240 will be used) in view of Kim et al. (Pub. No.: US 2007/0083884), Dunn et al. (Pub. No.: US 2014/0273911) and Ryu (Pub. No.: US 2018/0097574).
Regarding claim 1, Kwak discloses a reception apparatus comprising: circuitry configured to receive, via a broadcast signal, an emergency alerting message that includes at least one target area information (Fig. 9, col. 12, ln. 56 - col. 13, ln. 28, Fig. 13, col. 16, ln. 5-10; geocode element), each of the at least one target area information including location information in a location element of the emergency alerting message, the location information including a geographic code (col. 13, ln. 26-28; “The geocode field indicates a geo code meaning a place at which emergency alert content will appear. For example, the geo code may be defined as FIPS code,” wherein “FIPS codes are numbers which uniquely identify geographic areas [https://transition.fcc.gov/oet/info/maps/census/fips/fips.txt#:~:text= FIPS%20codes%20are%20numbers%20which,to%20which%20the%20county%20belongs.].” Wherever the location information is stored can be seen as a location element of the emergency alerting message.), and control filtering such that emergency information for a location associated with the reception apparatus is acquired based on at least one geographic code (col. 16, ln. 5-9; “The geocode element indicates geo code meaning a place at which EAS Rich Media Content will appear. For example, the geocode element may be defined as FIPS code;” col. 17, ln. 30-44; “geocode information indicating information regarding whether the transmitted information is to be shown to a user after being received.”), the emergency alerting message includes a service identifier of an emergency-related audio/visual service (col. 11, ln. 1-5, Fig. 6. The channel which is tuned to is an emergency-related audio/visual service.), and one of formats of the location information corresponds to a region having a boundary defined by a series of location coordinates (col. 13, ln. 26-28; “The geocode field indicates a geo code meaning a place at which emergency alert content will appear. For example, the geo code may be defined as FIPS code,” wherein “FIPS codes are numbers which uniquely identify geographic areas [https://transition.fcc.gov/oet/info/maps/ census/ fips/fips.txt#:~:text=FIPS%20codes%20are%20numbers%20which,to%20which% 20the%20county%20belongs.].” Any geographic area can correspond to a region having a boundary defined by a series of location coordinates; that is, any region, area, state, country, etc. is axiomatically defined by its boundary, and any geographic boundary is axiomatically defined by a series of location coordinates. Thus, as the location information of Kim defines a geographic area, and said geographic area axiomatically corresponds to a region having a boundary defined by a series of location coordinates, the claim limitation is taught by Kwak.).
	Kwak does not disclose wherein the emergency alerting message includes a message priority. However, in analogous art, Kim discloses that “if a priority is `0`for example, a terrestrial broadcasting transmitting side can just send a test message. If a priority is `8`, information for controlling a message associated with an emergency to be scrolled on a screen of a terrestrial broadcast receiver can be transmitted. If a priority is `15` that means a highest priority, information for controlling a message associated with an emergency to be scrolled on a screen of a terrestrial broadcast receiver is transmitted as well as information for forcibly tuning to a specific channel carrying news associated with the emergency (Fig. 2, paras. [0057]-[0059]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak to allow for the emergency alerting message to include a message priority. This would have produced predictable and desirable results, in that it would allow for more important messages to be treated differently than less important messages, which could increase user satisfaction with, as well as the efficacy of, the emergency alerting system.
Neither Kwak nor Kim disclose wherein each of the at least one target area information including type information in a type attribute of the location element, and thus does not disclose that emergency information for a location associated with the reception apparatus is acquired based on type information, wherein the type information indicates a format type of the at least one geographic code; nor does Kim disclose an emergency alerting message in an XML format. However, in analogous art, Dunn discloses a look-up table which contains various types of location information, wherein column 210 of said table includes the type of location information along with said location information (Fig. 2, paras. [0028] and [0029]). For example, row 1 contains GPS type information, with corresponding GPS coordinates, row 2 contains FIPS type information, with location information 13029, and row 4 contains ZIP code type information, with location information 10027. That is, the location information in this column would not make sense without the type information giving it the proper context. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak and Kim to allow for each of the at least one target area information to include type information in a type attribute of the location element, and for emergency information for a location associated with the reception apparatus to be acquired based on type information, wherein the type information indicates a format type of the at least one geographic code. This would have produced predictable and desirable results, in that it would allow for the location information to be properly processed.  
Further, Dunn also discloses that “[a]n alert message may be in a variety of formats, including the Common Alerting Protocol (CAP) format. The CAP is an XML-based data format for exchanging public warnings and emergencies between alerting technologies (para. [0016]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwak and Kim to allow for an emergency alerting message to be in an XML format. This would have produced predictable and desirable results, in that it would allow for a well-known format to be used for the alert message.
The combination of Kwak, Kim and Dunn does not disclose wherein the emergency alerting message includes URL information of emergency content associated with the emergency alerting message. However, in analogous art, Ryu discloses sending an emergency alert message (EAM) to a device such as a cellular phone, wherein “the CS Manager 317 of the PD 313 transmits the EAM along with a Rich EA uniform resource locator (URL) to the CD 319. A specific method of transmitting the EAM along with the Rich EA URL from the CS Manager 317 of the PD 313 to the CD 319 will be described with reference to Table 2 (para. [0095], Fig. 3, element 339),” wherein “[i]n Table 2, ‘Rich URL’ indicates a URI showing a more detailed and specific EAM, i.e., a Rich EAM. The Rich EAM generally includes Rich media such as an image and a video, and may be provided through an internet network since the Rich EAM is implemented with an HTML (para. [0105]; Fig. 12, image shown on element 1215),” wherein figure 12 shows an example alert on element 1215, wherein the bottom part of the screen can be seen as showing Applicant’s URL information of emergency content, in what Ryu refers to as a “Rich URL.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak, Kim and Dunn to allow for the emergency alerting message to include URL information of emergency content associated with the emergency alerting message. This would have produced predictable and desirable results, in that it would allow for a small amount of bandwidth to be used to deliver information to a user that can lead said user to a larger amount of relevant information.
Regarding claim 2, the combination as stated above discloses the reception apparatus according to claim 1, and further discloses wherein the emergency alerting message is associated with one or more areas (Kwak, Fig. 13. Multiple geocodes are disclosed being associated with an emergency alert message.).
Regarding claim 3, the combination as stated above discloses the reception apparatus according to claim 1, and further discloses wherein the circuitry is configured to identify one of the at least one target area information based on the location associated with the reception apparatus (Kwak, col. 13, ln. 26-28; “The geocode field indicates a geo code meaning a place at which emergency alert content will appear.”).
Regarding claim 4, the combination as stated above discloses the reception apparatus according to claim 1, and further discloses wherein each of the at least one target area information includes information used for identifying an area to which the emergency information is targetable, and the location information for each of the at least one target area information includes at least one of an area code assigned to a predetermined area disposed inside an area represented by the respective target area information (Kim, Fig. 1A, paras. [0019] and [0084]-[0090]; Dunn, Fig. 2, paras. [0028] and [0029]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 8, the combination as stated above discloses the reception apparatus according to claim 1, and further discloses wherein the circuitry is configured to filter the emergency alerting message based on the message priority (Kim, Fig. 2, paras. [0057]-[0059]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 12, Kwak discloses a method of a reception apparatus for acquiring emergency information, the method comprising: receiving, by circuitry of the reception apparatus via a broadcast signal, an emergency alerting message that includes at least one target area information (Fig. 9, col. 12, ln. 56 - col. 13, ln. 28, Fig. 13, col. 16, ln. 5-10; geocode element), each of the at least one target area information including location information in a location element of the emergency alerting message, the location information including a geographic code (col. 13, ln. 26-28; “The geocode field indicates a geo code meaning a place at which emergency alert content will appear. For example, the geo code may be defined as FIPS code,” wherein “FIPS codes are numbers which uniquely identify geographic areas [https://transition.fcc.gov/oet/info/maps/census/fips/fips.txt#:~:text= FIPS%20codes%20are%20numbers%20which,to%20which%20the%20county%20belongs.].” Wherever the location information is stored can be seen as a location element of the emergency alerting message.), and controlling, by the circuitry, filtering such that the emergency information for a location associated with the reception apparatus is acquired based on at least one geographic code (col. 16, ln. 5-9; “The geocode element indicates geo code meaning a place at which EAS Rich Media Content will appear. For example, the geocode element may be defined as FIPS code;” col. 17, ln. 30-44; “geocode information indicating information regarding whether the transmitted information is to be shown to a user after being received.”), the emergency alerting message includes a service identifier of an emergency-related audio/visual service (col. 11, ln. 1-5, Fig. 6. The channel which is tuned to is an emergency-related audio/visual service.), and one of formats of the location information corresponds to a region having a boundary defined by a series of location coordinates (col. 13, ln. 26-28; “The geocode field indicates a geo code meaning a place at which emergency alert content will appear. For example, the geo code may be defined as FIPS code,” wherein “FIPS codes are numbers which uniquely identify geographic areas [https://transition.fcc.gov/oet/info/maps/census/fips/fips.txt#:~:text=FIPS%20codes%20are% 20numbers%20which,to%20which%20the%20county%20belongs.].” Any geographic area can correspond to a region having a boundary defined by a series of location coordinates; that is, any region, area, state, country, etc. is axiomatically defined by its boundary, and any geographic boundary is axiomatically defined by a series of location coordinates. Thus, as the location information of Kim defines a geographic area, and said geographic area axiomatically corresponds to a region having a boundary defined by a series of location coordinates, the claim limitation is taught by Kwak.).
Kwak does not disclose wherein the emergency alerting message includes a message priority. However, in analogous art, Kim discloses that “if a priority is `0`for example, a terrestrial broadcasting transmitting side can just send a test message. If a priority is `8`, information for controlling a message associated with an emergency to be scrolled on a screen of a terrestrial broadcast receiver can be transmitted. If a priority is `15` that means a highest priority, information for controlling a message associated with an emergency to be scrolled on a screen of a terrestrial broadcast receiver is transmitted as well as information for forcibly tuning to a specific channel carrying news associated with the emergency (Fig. 2, paras. [0057]-[0059]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak to allow for the emergency alerting message to include a message priority. This would have produced predictable and desirable results, in that it would allow for more important messages to be treated differently than less important messages, which could increase user satisfaction with, as well as the efficacy of, the emergency alerting system.
Neither Kwak nor Kim disclose wherein each of the at least one target area information including type information in a type attribute of the location element, and thus does not disclose that emergency information for a location associated with the reception apparatus is acquired based on type information, wherein the type information indicates a format type of the at least one geographic code; nor does Kim disclose an emergency alerting message in an XML format. However, in analogous art, Dunn discloses a look-up table which contains various types of location information, wherein column 210 of said table includes the type of location information along with said location information (Fig. 2, paras. [0028] and [0029]). For example, row 1 contains GPS type information, with corresponding GPS coordinates, row 2 contains FIPS type information, with location information 13029, and row 4 contains ZIP code type information, with location information 10027. That is, the location information in this column would not make sense without the type information giving it the proper context. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak and Kim to allow for each of the at least one target area information to include type information in a type attribute of the location element, and for emergency information for a location associated with the reception apparatus to be acquired based on type information, wherein the type information indicates a format type of the at least one geographic code. This would have produced predictable and desirable results, in that it would allow for the location information to be properly processed.  
Further, Dunn also discloses that “[a]n alert message may be in a variety of formats, including the Common Alerting Protocol (CAP) format. The CAP is an XML-based data format for exchanging public warnings and emergencies between alerting technologies (para. [0016]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwak and Kim to allow for an emergency alerting message to be in an XML format. This would have produced predictable and desirable results, in that it would allow for a well-known format to be used for the alert message.
The combination of Kwak, Kim and Dunn does not disclose wherein the emergency alerting message includes URL information of emergency content associated with the emergency alerting message. However, in analogous art, Ryu discloses sending an emergency alert message (EAM) to a device such as a cellular phone, wherein “the CS Manager 317 of the PD 313 transmits the EAM along with a Rich EA uniform resource locator (URL) to the CD 319. A specific method of transmitting the EAM along with the Rich EA URL from the CS Manager 317 of the PD 313 to the CD 319 will be described with reference to Table 2 (para. [0095], Fig. 3, element 339),” wherein “[i]n Table 2, ‘Rich URL’ indicates a URI showing a more detailed and specific EAM, i.e., a Rich EAM. The Rich EAM generally includes Rich media such as an image and a video, and may be provided through an internet network since the Rich EAM is implemented with an HTML (para. [0105]; Fig. 12, image shown on element 1215),” wherein figure 12 shows an example alert on element 1215, wherein the bottom part of the screen can be seen as showing Applicant’s URL information of emergency content, in what Ryu refers to as a “Rich URL.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak, Kim and Dunn to allow for the emergency alerting message to include URL information of emergency content associated with the emergency alerting message. This would have produced predictable and desirable results, in that it would allow for a small amount of bandwidth to be used to deliver information to a user that can lead said user to a larger amount of relevant information.
Regarding claim 25, the combination as stated above discloses the method according to claim 12, and further discloses wherein the emergency alerting message is associated with one or more areas (Kwak, Fig. 13. Multiple geocodes are disclosed being associated with an emergency alert message.).
Regarding claim 26, the combination as stated above discloses the method according to claim 12, and further discloses further comprising: identifying one of the at least one target area information based on the location associated with the reception apparatus (Kwak, col. 13, ln. 26-28; “The geocode field indicates a geo code meaning a place at which emergency alert content will appear.”).
Regarding claim 27, the combination as stated above discloses the method according to claim 12, and further discloses wherein each of the at least one target area information includes information used for identifying an area to which the emergency information is targetable, and the location information for each of the at least one target area information includes at least one of an area code assigned to a predetermined area disposed inside an area represented by the respective target area information (Kim, Fig. 1A, paras. [0019] and [0084]-[0090]; Dunn, Fig. 2, paras. [0028] and [0029]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 31, the combination as stated above discloses the method according to claim 12, and further discloses wherein the filtering comprises: filtering the emergency alerting message based on the message priority (Kim, Fig. 2, paras. [0057]-[0059]. This claim is rejected on the same grounds as claim 12.).
Regarding claim 35, the combination as stated above discloses the reception apparatus according to claim 1, and further discloses wherein the type information indicates one of a plurality of different format types, and the circuitry is configured to determine an area indicated by the geographic code according to the one of the plurality of different format types indicated by the type information (Dunn; Fig. 2, paras. [0028] and [0029]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 36, the combination as stated above discloses the reception apparatus according to claim 1, and further discloses wherein the emergency alerting message is included in an emergency alerting table (Dunn, Fig. 2, paras. [0028]-[0037]), the emergency alerting table being in the XML format (Dunn, para. [0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the table to be in an XML format, as the messages are in a CAP format, so the tables related to the messages could also obviously be in an XML format, for the predictable and desirable results of consistency of formatting across the system.).
Regarding claim 38, the combination as stated above discloses the reception apparatus according to claim 1, and further discloses wherein the emergency alerting message includes text of the emergency alerting message to be displayed (Kim, para. [0017]).
Regarding claim 40, the combination as stated above discloses the reception apparatus according to claim 1, and further discloses wherein the reception apparatus is a television receiver comprising a display and a speaker (Kim, Fig. 8, elements 805 and 806, paras. [0135]-[0139]; Ryu, paras. [0050] and [0071]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 41, Kwak discloses a non-transitory computer readable medium storing computer executable instructions which, when executed by a computer, cause the computer to perform a method comprising: receiving, by circuitry of the reception apparatus via a broadcast signal, an emergency alerting message that includes at least one target area information (Fig. 9, col. 12, ln. 56 - col. 13, ln. 28, Fig. 13, col. 16, ln. 5-10; geocode element), each of the at least one target area information including location information in a location element of the emergency alerting message, the location information including a geographic code (col. 13, ln. 26-28; “The geocode field indicates a geo code meaning a place at which emergency alert content will appear. For example, the geo code may be defined as FIPS code,” wherein “FIPS codes are numbers which uniquely identify geographic areas [https://transition.fcc.gov/oet/info/maps/census/fips/fips.txt#:~:text= FIPS%20codes%20are%20numbers%20which,to%20which%20the%20county%20belongs.].” Wherever the location information is stored can be seen as a location element of the emergency alerting message.), and controlling, by the circuitry, filtering such that emergency information for a location associated with the reception apparatus is acquired based on at least one geographic code (col. 16, ln. 5-9; “The geocode element indicates geo code meaning a place at which EAS Rich Media Content will appear. For example, the geocode element may be defined as FIPS code;” col. 17, ln. 30-44; “geocode information indicating information regarding whether the transmitted information is to be shown to a user after being received.”), the emergency alerting message includes a service identifier of an emergency-related audio/visual service (col. 11, ln. 1-5, Fig. 6. The channel which is tuned to is an emergency-related audio/visual service.), and one of formats of the location information corresponds to a region having a boundary defined by a series of location coordinates (col. 13, ln. 26-28; “The geocode field indicates a geo code meaning a place at which emergency alert content will appear. For example, the geo code may be defined as FIPS code,” wherein “FIPS codes are numbers which uniquely identify geographic areas [https://transition.fcc.gov/oet/info/maps/census/fips/fips.txt#:~:text=FIPS%20codes%20are% 20numbers%20which,to%20which%20the%20county%20belongs.].” Any geographic area can correspond to a region having a boundary defined by a series of location coordinates; that is, any region, area, state, country, etc. is axiomatically defined by its boundary, and any geographic boundary is axiomatically defined by a series of location coordinates. Thus, as the location information of Kim defines a geographic area, and said geographic area axiomatically corresponds to a region having a boundary defined by a series of location coordinates, the claim limitation is taught by Kwak.).
	Kwak does not disclose wherein the emergency alerting message includes a message priority. However, in analogous art, Kim discloses that “if a priority is `0`for example, a terrestrial broadcasting transmitting side can just send a test message. If a priority is `8`, information for controlling a message associated with an emergency to be scrolled on a screen of a terrestrial broadcast receiver can be transmitted. If a priority is `15` that means a highest priority, information for controlling a message associated with an emergency to be scrolled on a screen of a terrestrial broadcast receiver is transmitted as well as information for forcibly tuning to a specific channel carrying news associated with the emergency (Fig. 2, paras. [0057]-[0059]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak to allow for the emergency alerting message to include a message priority. This would have produced predictable and desirable results, in that it would allow for more important messages to be treated differently than less important messages, which could increase user satisfaction with, as well as the efficacy of, the emergency alerting system.
Neither Kwak nor Kim disclose wherein each of the at least one target area information including type information in a type attribute of the location element, and thus does not disclose that emergency information for a location associated with the reception apparatus is acquired based on type information, wherein the type information indicates a format type of the at least one geographic code; nor does Kim disclose an emergency alerting message in an XML format. However, in analogous art, Dunn discloses a look-up table which contains various types of location information, wherein column 210 of said table includes the type of location information along with said location information (Fig. 2, paras. [0028] and [0029]). For example, row 1 contains GPS type information, with corresponding GPS coordinates, row 2 contains FIPS type information, with location information 13029, and row 4 contains ZIP code type information, with location information 10027. That is, the location information in this column would not make sense without the type information giving it the proper context. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak and Kim to allow for each of the at least one target area information to include type information in a type attribute of the location element, and for emergency information for a location associated with the reception apparatus to be acquired based on type information, wherein the type information indicates a format type of the at least one geographic code. This would have produced predictable and desirable results, in that it would allow for the location information to be properly processed.  
Further, Dunn also discloses that “[a]n alert message may be in a variety of formats, including the Common Alerting Protocol (CAP) format. The CAP is an XML-based data format for exchanging public warnings and emergencies between alerting technologies (para. [0016]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwak and Kim to allow for an emergency alerting message to be in an XML format. This would have produced predictable and desirable results, in that it would allow for a well-known format to be used for the alert message.
The combination of Kwak, Kim and Dunn does not disclose wherein the emergency alerting message includes URL information of emergency content associated with the emergency alerting message. However, in analogous art, Ryu discloses sending an emergency alert message (EAM) to a device such as a cellular phone, wherein “the CS Manager 317 of the PD 313 transmits the EAM along with a Rich EA uniform resource locator (URL) to the CD 319. A specific method of transmitting the EAM along with the Rich EA URL from the CS Manager 317 of the PD 313 to the CD 319 will be described with reference to Table 2 (para. [0095], Fig. 3, element 339),” wherein “[i]n Table 2, ‘Rich URL’ indicates a URI showing a more detailed and specific EAM, i.e., a Rich EAM. The Rich EAM generally includes Rich media such as an image and a video, and may be provided through an internet network since the Rich EAM is implemented with an HTML (para. [0105]; Fig. 12, image shown on element 1215),” wherein figure 12 shows an example alert on element 1215, wherein the bottom part of the screen can be seen as showing Applicant’s URL information of emergency content, in what Ryu refers to as a “Rich URL.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwak, Kim and Dunn to allow for the emergency alerting message to include URL information of emergency content associated with the emergency alerting message. This would have produced predictable and desirable results, in that it would allow for a small amount of bandwidth to be used to deliver information to a user that can lead said user to a larger amount of relevant information.


Claims 5-7 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2007/0083884) in view of Dunn et al. (Pub. No.: US 2014/0273911) and Ryu (Pub. No.: US 2018/0097574), and further in view of De Camargo (Pub. No.: US 2010/0189028).
Regarding claim 5, the combination of Kim, Dunn and Ryu discloses the reception apparatus according to claim 1, but it could be argued that the combination does not explicitly disclose wherein the circuitry is configured to filter a packet including the emergency information in units of target areas. However, in analogous art, De Camargo discloses that “region-specific content [may be] extracted from said TS by the receiving sets of each targeted region by filtering the packets containing region-specific and service-specific packet identifiers--PID's (Abstract).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim, Dunn and Ryu to allow for the circuitry to be configured to filter a packet including the emergency information in units of target regions. This would have produced predictable and desirable results, in that it would allow for only relevant packets to be processed.
Regarding claim 6, the combination as stated above discloses the reception apparatus according to claim 5, and further discloses wherein the circuitry is configured to filter one or a plurality of messages included in the emergency information in the units of the target areas (De Camargo, Abstract. It would be obvious that the messages would be filtered were the packets filtered. This claim is rejected on the same grounds as claim 5.).
Regarding claim 7, the combination as stated above discloses the reception apparatus according to claim 6, and further discloses wherein the circuitry is configured to filter the plurality of messages based on a service provider associated with at least one of the plurality of messages (De Camargo, para. [0014]. This claim is rejected on the same grounds as claim 5.).
Regarding claim 28, the combination of Kim, Dunn and Ryu discloses the method according to claim 12, but it could be argued that the combination does not explicitly disclose wherein the controlling the filtering comprises: filtering a packet including the emergency information in units of target areas. However, in analogous art, De Camargo discloses that “region-specific content [may be] extracted from said TS by the receiving sets of each targeted region by filtering the packets containing region-specific and service-specific packet identifiers--PID's (Abstract).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim, Dunn and Ryu to allow for filtering a packet including the emergency information in units of target regions. This would have produced predictable and desirable results, in that it would allow for only relevant packets to be processed.
Regarding claim 29, the combination as stated above discloses the method according to claim 28, and further discloses wherein the filtering comprises: filtering one or a plurality of messages included in the emergency information in the units of the target areas (De Camargo, Abstract. It would be obvious that the messages would be filtered were the packets filtered. This claim is rejected on the same grounds as claim 28.).
Regarding claim 30, the combination as stated above discloses the method according to claim 29, and further discloses wherein the filtering comprises: filtering the plurality of messages based on a service provider associated with at least one of the plurality of messages (De Camargo, para. [0014]. This claim is rejected on the same grounds as claim 28.).


Claims 5-7 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (WO 2014/119961; for citation purposes, Pat. No.: US 9,467,240 will be used) in view of Kim et al. (Pub. No.: US 2007/0083884), Dunn et al. (Pub. No.: US 2014/0273911) and Ryu (Pub. No.: US 2018/0097574), and further in view of De Camargo (Pub. No.: US 2010/0189028).
Regarding claim 5, the combination as stated above discloses the reception apparatus according to claim 1, but it could be argued that the combination does not explicitly disclose wherein the circuitry is configured to filter a packet including the emergency information in units of target areas. However, in analogous art, De Camargo discloses that “region-specific content [may be] extracted from said TS by the receiving sets of each targeted region by filtering the packets containing region-specific and service-specific packet identifiers--PID's (Abstract).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above art to allow for the circuitry to be configured to filter a packet including the emergency information in units of target regions. This would have produced predictable and desirable results, in that it would allow for only relevant packets to be processed.
Regarding claim 6, the combination as stated above discloses the reception apparatus according to claim 5, and further discloses wherein the circuitry is configured to filter one or a plurality of messages included in the emergency information in the units of the target areas (Kwak, col. 1, ln. 65 – col. 2, ln. 17; De Camargo, Abstract. It would be obvious that the messages would be filtered were the packets filtered. This claim is rejected on the same grounds as claim 5.).
Regarding claim 7, the combination as stated above discloses the reception apparatus according to claim 6, and further discloses wherein the circuitry is configured to filter the plurality of messages based on a service provider associated with at least one of the plurality of messages (De Camargo, para. [0014]. This claim is rejected on the same grounds as claim 5.).
Regarding claim 28, the combination as stated above discloses the method according to claim 12, but it could be argued that the combination does not explicitly disclose wherein the controlling the filtering comprises: filtering a packet including the emergency information in units of target areas. However, in analogous art, De Camargo discloses that “region-specific content [may be] extracted from said TS by the receiving sets of each targeted region by filtering the packets containing region-specific and service-specific packet identifiers--PID's (Abstract).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above art to allow for filtering a packet including the emergency information in units of target regions. This would have produced predictable and desirable results, in that it would allow for only relevant packets to be processed.
Regarding claim 29, the combination as stated above discloses the method according to claim 28, and further discloses wherein the filtering comprises: filtering one or a plurality of messages included in the emergency information in the units of the target areas (Kwak, col. 1, ln. 65 – col. 2, ln. 17; De Camargo, Abstract. It would be obvious that the messages would be filtered were the packets filtered. This claim is rejected on the same grounds as claim 28.).
Regarding claim 30, the combination as stated above discloses the method according to claim 29, and further discloses wherein the filtering comprises: filtering the plurality of messages based on a service provider associated with at least one of the plurality of messages (De Camargo, para. [0014]. This claim is rejected on the same grounds as claim 28.).


Claims 9, 10, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2007/0083884) in view of Dunn et al. (Pub. No.: US 2014/0273911) and Ryu (Pub. No.: US 2018/0097574), and further in view of McClenny et al. (Pub. No.: US 2008/0059998).
Regarding claim 9, the combination of Kim, Dunn and Ryu discloses the reception apparatus according to claim 1, but it could be argued that the combination does not explicitly disclose wherein the location associated with the reception apparatus is an area set by a user or a position indicated by a received geo-location signal. However, in analogous art, McClenny discloses that “[l]ocation information can be included at the set-top box devices 116, 124 in a variety of ways. For example, an installer that installs a set-top box device at a customer premise can enter location information at the time of installation. Alternatively, the set-top box device can receive the location information from the OSS/BSS server 164, the subscriber and system store 148, or any combination thereof, when a user account associated with a set-top box device is created (para. [0039]; see also para. [0038]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Dunn and Ryu to allow for the location associated with the reception apparatus to be an area set by a user or a position indicated by a received geo-location signal. This would have produced predictable and desirable results, in that it would allow for the necessary location information to be obtained using well-understood methods.
Regarding claim 10, the combination of Kim, Dunn and Ryu discloses the reception apparatus according to claim 1, but it could be argued that the combination does not explicitly disclose further comprising: a receiver configured to receive the broadcast signal that is transmitted using an IP (Internet Protocol) transmission system, wherein the broadcast signal is a digital television broadcast signal. However, in analogous art, McClenny discloses that “[i]n an illustrative embodiment, the emergency alert can be received via a public Internet Protocol (IP) network, such as the Internet, via a private network of the IPTV system, or any combination thereof (para. [0058]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Dunn and Ryu to allow for a receiver configured to receive the broadcast signal that is transmitted using an IP (Internet Protocol) transmission system, wherein the broadcast signal is a digital television broadcast signal. This would have produced predictable and desirable results, in that it would allow for well-known transmission techniques to be utilized.
Regarding claim 32, the combination of Kim, Dunn and Ryu discloses the method according to claim 12, but it could be argued that the combination does not explicitly disclose wherein the location associated with the reception apparatus is an area set by a user or a position indicated by a However, in analogous art, McClenny discloses that “[l]ocation information can be included at the set-top box devices 116, 124 in a variety of ways. For example, an installer that installs a set-top box device at a customer premise can enter location information at the time of installation. Alternatively, the set-top box device can receive the location information from the OSS/BSS server 164, the subscriber and system store 148, or any combination thereof, when a user account associated with a set-top box device is created (para. [0039]; see also para. [0038]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Dunn and Ryu to allow for the location associated with the reception apparatus to be an area set by a user or a position indicated by a received geo-location signal. This would have produced predictable and desirable results, in that it would allow for the necessary location information to be obtained using well-understood methods.
Regarding claim 33, the combination of Kim, Dunn and Ryu discloses the method according to claim 12, but it could be argued that the combination does not explicitly disclose further comprising: receiving, by a receiver, the broadcast signal that is transmitted using an IP (Internet Protocol) transmission system, wherein the broadcast signal is a digital television broadcast signal. However, in analogous art, McClenny discloses that “[i]n an illustrative embodiment, the emergency alert can be received via a public Internet Protocol (IP) network, such as the Internet, via a private network of the IPTV system, or any combination thereof (para. [0058]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Dunn and Ryu to allow for a receiver configured to receive the broadcast signal that is transmitted using an IP (Internet Protocol) transmission system, wherein the broadcast signal is a digital television broadcast signal. This would have produced predictable and desirable results, in that it would allow for well-known transmission techniques to be utilized.


Claims 9, 10, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (WO 2014/119961; for citation purposes, Pat. No.: US 9,467,240 will be used) in view of Kim et al. (Pub. No.: US 2007/0083884), Dunn et al. (Pub. No.: US 2014/0273911) and Ryu (Pub. No.: US 2018/0097574), and further in view of McClenny et al. (Pub. No.: US 2008/0059998).
Regarding claim 9, the combination as stated above discloses the reception apparatus according to claim 1, but it could be argued that the combination does not explicitly disclose wherein the location associated with the reception apparatus is an area set by a user or a position indicated by a received geo-location signal. However, in analogous art, McClenny discloses that “[l]ocation information can be included at the set-top box devices 116, 124 in a variety of ways. For example, an installer that installs a set-top box device at a customer premise can enter location information at the time of installation. Alternatively, the set-top box device can receive the location information from the OSS/BSS server 164, the subscriber and system store 148, or any combination thereof, when a user account associated with a set-top box device is created (para. [0039]; see also para. [0038]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above art to allow for the location associated with the reception apparatus to be an area set by a user or a position indicated by a received geo-location signal. This would have produced predictable and desirable results, in that it would allow for the necessary location information to be obtained using well-understood methods.
Regarding claim 10, the combination as stated above discloses the reception apparatus according to claim 1, but it could be argued that the combination does not explicitly disclose further comprising: a receiver configured to receive the broadcast signal that is transmitted using an IP (Internet Protocol) transmission system, wherein the broadcast signal is a digital television broadcast signal. However, in analogous art, McClenny discloses that “[i]n an illustrative embodiment, the emergency alert can be received via a public Internet Protocol (IP) network, such as the Internet, via a private network of the IPTV system, or any combination thereof (para. [0058]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above art to allow for a receiver configured to receive the broadcast signal that is transmitted using an IP (Internet Protocol) transmission system, wherein the broadcast signal is a digital television broadcast signal. This would have produced predictable and desirable results, in that it would allow for well-known transmission techniques to be utilized.
Regarding claim 32, the combination as stated above discloses the method according to claim 12, but it could be argued that the combination does not explicitly disclose wherein the location associated with the reception apparatus is an area set by a user or a position indicated by a received geo-location signal. However, in analogous art, McClenny discloses that “[l]ocation information can be included at the set-top box devices 116, 124 in a variety of ways. For example, an installer that installs a set-top box device at a customer premise can enter location information at the time of installation. Alternatively, the set-top box device can receive the location information from the OSS/BSS server 164, the subscriber and system store 148, or any combination thereof, when a user account associated with a set-top box device is created (para. [0039]; see also para. [0038]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above art to allow for the location associated with the reception apparatus to be an area set by a user or a position indicated by a received geo-location signal. This would have produced predictable and desirable results, in that it would allow for the necessary location information to be obtained using well-understood methods.
Regarding claim 33, the combination of as stated above discloses the method according to claim 12, but it could be argued that the combination does not explicitly disclose further comprising: receiving, by a receiver, the broadcast signal that is transmitted using an IP (Internet Protocol) transmission system (Kwak, Fig. 1, col. 6, ln. 23-54), wherein the broadcast signal is a digital television broadcast signal. However, in analogous art, McClenny discloses that “[i]n an illustrative embodiment, the emergency alert can be received via a public Internet Protocol (IP) network, such as the Internet, via a private network of the IPTV system, or any combination thereof (para. [0058]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above art to allow for a receiver configured to receive the broadcast signal that is transmitted using an IP (Internet Protocol) transmission system, wherein the broadcast signal is a digital television broadcast signal. This would have produced predictable and desirable results, in that it would allow for well-known transmission techniques to be utilized.


Claims 11 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 2007/0083884) in view of Dunn et al. (Pub. No.: US 2014/0273911), Ryu (Pub. No.: US 2018/0097574) and McClenny et al. (Pub. No.: US 2008/0059998), and further in view of Shelby et al. (Pub. No.: US 2015/0085735).
Regarding claim 11, the combination as stated above discloses the reception apparatus according to claim 10, but it could be argued that the combination does not explicitly disclose wherein the IP transmission system is compliant with ATSC (Advanced Television Systems Committee) 3.0, and the receiver is configured to receive the emergency information and the location information from the IP transmission system. However, in analogous art, Shelby discloses that the ATSC 3.0 standard is compatible with Internet Protocol packets (paras. [0261]-[0264]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above art to allow for the IP transmission system to be compliant with ATSC (Advanced Television Systems Committee) 3.0, and the receiver is configured to receive the emergency information and the location information from the IP transmission system. This would have produced predictable and desirable results, in that it would allow for a well-known standard to be used.
Regarding claim 34, the combination as stated above discloses the method according to claim 33, but it could be argued that the combination does not explicitly disclose wherein the IP transmission system is compliant with ATSC (Advanced Television Systems Committee) 3.0, and the method further comprises receiving, by the receiver, the emergency information and the location information from the IP transmission system. However, in analogous art, Shelby discloses that the ATSC 3.0 standard is compatible with Internet Protocol packets (paras. [0261]-[0264]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above art to allow for the IP transmission system to be compliant with ATSC (Advanced Television Systems Committee) 3.0, and the receiver is configured to receive the emergency information and the location information from the IP transmission system. This would have produced predictable and desirable results, in that it would allow for a well-known standard to be used.


Claims 11 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (WO 2014/119961; for citation purposes, Pat. No.: US 9,467,240 will be used) in view of Kim et al. (Pub. No.: US 2007/0083884), Dunn et al. (Pub. No.: US 2014/0273911) and Ryu (Pub. No.: US 2018/0097574), and further in view of McClenny et al. (Pub. No.: US 2008/0059998) and Shelby et al. (Pub. No.: US 2015/0085735).
Regarding claim 11, the combination as stated above discloses the reception apparatus according to claim 10, but it could be argued that the combination does not explicitly disclose wherein the IP transmission system is compliant with ATSC (Advanced Television Systems Committee) 3.0, and the receiver is configured to receive the emergency information and the location information from the IP transmission system. However, in analogous art, Shelby discloses that the ATSC 3.0 standard is compatible with Internet Protocol packets (paras. [0261]-[0264]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above art to allow for the IP transmission system to be compliant with ATSC (Advanced Television Systems Committee) 3.0, and the receiver is configured to receive the emergency information and the location information from the IP transmission system. This would have produced predictable and desirable results, in that it would allow for a well-known standard to be used.
Regarding claim 34, the combination as stated above discloses the method according to claim 33, but it could be argued that the combination does not explicitly disclose wherein the IP transmission system is compliant with ATSC (Advanced Television Systems Committee) 3.0, and the method further comprises receiving, by the receiver, the emergency information and the location information from the IP transmission system. However, in analogous art, Shelby discloses that the ATSC 3.0 standard is compatible with Internet Protocol packets (paras. [0261]-[0264]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above art to allow for the IP transmission system to be compliant with ATSC (Advanced Television Systems Committee) 3.0, and the receiver is configured to receive the emergency information and the location information from the IP transmission system. This would have produced predictable and desirable results, in that it would allow for a well-known standard to be used.


Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered, but were not persuasive. 
Regarding Applicant’s arguments on page 11:
The Office Action interprets the state code/country code in Kim and the geocode in Kwak as corresponding to the recited "location information" and the location format in Dunn as corresponding to the recited "type information." See Office Action at pages 5 and 14. 
The Office Action also interprets the channel information in Kim and Kwak as corresponding to the recited audio/visual service and interprets the Emergency Alert Message including Rich URL in Ryu as corresponding to the recited "URL information." See Office Action at pages 6 and 20. 
In order to expedite prosecution, independent claim 1, and similarly independent claim 12, is amended to clarify one of formats of the location information corresponds to a region having a boundary defined by a series of location coordinates. 
As agreed during the interview, the applied references fail to disclose these features in combination with the remaining features of the claims. 
For example, neither the state code/country code in Kim nor the geocode in Kwak is described as having a format that corresponds to a region having a boundary defined by a series of location coordinates. 
The remaining references at least fail to cure the deficiencies of Kim and Kwak. 
Accordingly, the applied references fail to disclose and would not have rendered obvious the combinations of features recited by independent claims 1 and 12. Therefore, independent claims 1 and 12 are patentable. The dependent claims are also patentable at least by virtue of their respective dependencies from a patentable independent claim, as well as for the additional features they recite.


Examiner’s response:
Examiner stated in the interview that the amendments appeared to overcome the prior art of record, pending further search and consideration. However, after said consideration, Examiner realized that the claim language is not as narrow at it initially appeared, as the language only requires that the location information corresponds to a region having a boundary defined by a series of location coordinates. 
That is, any geographic area can correspond to a region having a boundary defined by a series of location coordinates; that is, any region, area, state, country, etc. is axiomatically defined by its boundary, and any geographic boundary is axiomatically defined by a series of location coordinates. Thus, as the location information of Kim defines a geographic area, and said geographic area axiomatically corresponds to a region having a boundary defined by a series of location coordinates, the claim limitation is taught by Kim, as well as by Kwak.


Conclusion
Claims 1-12, 25-36, 38, 40 and 41 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 23, 2022